Name: 94/875/EC: Commission Decision of 21 December 1994 approving the programme for the eradication and surveillance of brucella melitensis for 1995 presented by Spain and fixing the level of the Community' s financial contribution (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe;  means of agricultural production;  health;  agricultural activity
 Date Published: 1994-12-31

 Avis juridique important|31994D087594/875/EC: Commission Decision of 21 December 1994 approving the programme for the eradication and surveillance of brucella melitensis for 1995 presented by Spain and fixing the level of the Community' s financial contribution (Only the Spanish text is authentic) Official Journal L 352 , 31/12/1994 P. 0100 - 0100COMMISSION DECISION of 21 December 1994 approving the programme for the eradication and surveillance of brucella melitensis for 1995 presented by Spain and fixing the level of the Community's financial contribution (Only the Spanish text is authentic) (94/875/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 24 thereof, Whereas Decision 90/424/EEC provides for the possibility of financial participation by the Community in the eradication and surveillance of brucella melitensis; Whereas by letter dated 11 July 1994, Spain has submitted a programme for the eradication of brucella melitensis; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC on laying down Community criteria for the eradication and monitoring of certain animal diseases (3), as last amended by Council Directive 92/65/EEC (4); Whereas this programme appears on the priority list of programmes for the eradication and surveillance of animal diseases which can benefit from financial participation from the Community and which was established by Commission Decision 94/769/EC (5); Whereas in the light of the importance of the programme for the achievement of Community objectives in the field of animal health, it is appropriate to fix the financial participation of the Community at 50 % of the costs incurred by Spain up to a maximum of ECU 6 000 000; Whereas a financial contribution from the Community shall be granted in so far as the actions provided for are carried out and provided that the authorities furnish all the necessary information within the time limits provided for; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme for the eradication of brucella melitensis presented by Spain is hereby approved for the period from 1 January to 31 December 1995. Article 2 Spain shall bring into force by 1 January 1995 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 1. Financial participation by the Community shall be at the rate of 50 % of the costs incurred in Spain by way of compensation to owners for the slaughter of animals up to a maximum of ECU 6 000 000. 2. The financial contribution of the Community shall be granted subject to: - forwarding a report to the Commission every three months on the progress of the programme and the costs incurred, - forwarding a final report on the technical execution of the programme accompanied by justifying evidence as to the costs incurred by 1 June 1996 at the latest. Article 4 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 21 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 347, 12. 12. 1990, p. 27. (4) OJ No L 268, 14. 9. 1992, p. 54. (5) OJ No L 305, 30. 11. 1994, p. 38.